342 F.2d 431
145 U.S.P.Q. 305
MOHASCO INDUSTRIES, INC., Appellant,v.E. T. BARWICK MILLS, INC. and Barwick Carpet Mills, Inc., Appellees.
No. 20966.
United States Court of Appeals Fifth Circuit.
March 18, 1965.

Albert E. Mayer, Atlanta, Ga., Stanton T. Lawrence, Jr., Leslie B. Young, New York City, Pennie, Edmonds, Morton, Taylor & Adams, New York City, of counsel, for appellant.
Charles H. Walker, New York City, M. Cook Barwick, Wilson, Branch, Barwick and Vandiver, Atlanta, Ga., Albert E. Fey, Fish, Richardson & Neave, New York City, of counsel, for appellees.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
In petition for rehearing appellant takes us to task for use of the words in our opinion that we are in agreement 'with the result reached by the trial court,' and concludes that we have held by implication that some of the findings of the trial court were clearly erroneous and that we may have disapproved of rules of law applied by the trial court.  Such interpretation is incorrect.  We consider the opinion of the District Court sufficiently informative, and a correct disposition of the issues presented.


2
Accordingly, it is ordered that the petition for rehearing be, and the same is hereby denied, 5 Cir., 340 F.2d 319, which affirmed D.C., 221 F.Supp. 191.